FILED
                             NOT FOR PUBLICATION                              MAR 25 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JIAN GAN ZHEN,                                   No. 07-74055

               Petitioner,                        Agency No. A077-958-002

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Jian Gan Zhen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum. We have jurisdiction under



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
8 U.S.C. § 1252. We review for substantial evidence, Wakkary v. Holder, 558 F.3d
1049, 1056 (9th Cir. 2009), and we deny the petition.

        Substantial evidence supports the agency’s finding that the incident in which

government officials slapped Zhen for refusing to pay a bribe did not rise to the

level of persecution, see Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir. 1995), and

the agency’s finding that the economic harms Zhen suffered did not rise to the

level of persecution, see Gormley v. Ashcroft, 364 F.3d 1172, 1177-80 (9th Cir.

2004). In addition, substantial evidence supports the agency’s conclusion that

Zhen’s refusal to pay the bribe to government officials was insufficient to establish

either that he was a whistle-blower, or that the government officials harmed him on

account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 482-84

(1992) (record did not establish persecution was on account of a protected ground);

cf. Borja v. INS, 175 F.3d 732, 736-37 (9th Cir. 1999) (en banc) (explaining that

‘extortion plus’ is necessary to satisfy nexus requirement). Accordingly, Zhen’s

asylum claim fails.

        PETITION FOR REVIEW DENIED.




JT/Research                                2                                   07-74055